        Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                 )
Virtual Compute Corporation                      )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )   Case No.:
                                                 )
NVIDIA Corporation                               )
                                                 )   JURY TRIAL DEMANDED
         Defendant.                              )

                                          COMPLAINT

         Plaintiff Virtual Compute Corporation (“VCC”) for its Complaint against Defendant

NVIDIA Corporation (“NVIDIA” or “Defendant”), hereby states as follows:

                                        INTRODUCTION

         This is a case for infringement of VCC’s federally registered “vCompute” trademark as

well as for infringement of VCC’s common law trademark rights in its vCompute and “Virtual

Compute” marks (collectively, the “Marks”). VCC was founded in 2003 in Houston, Texas. VCC

has used the Marks in connection with its business since at least 2003. NVIDIA Corporation does

business as NVIDIA and is the junior, and infringing, user of the Marks. NVIDIA is a multi-

billion-dollar corporation that specializes in computer hardware and services.

                                            PARTIES

         1.      VCC is a Texas corporation with its principal place of business at 1717 North Sam

Houston Pkwy W #125b, Houston, Texas 77038.

         2.      VCC has been in business since 2003 and has been incorporated in Texas since

2004.




COMPLAINT                                        1
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 2 of 10




        3.      NVIDIA is a Delaware corporation with a principal place of business at 2788 San

Tomas Expressway, Santa Clara, CA 95051.

                                  JURISDICTION AND VENUE

        4.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1331 (federal question)

and 1338(a) (trademarks) and 1332 (diversity), and pursuant to 15 U.S.C. §§ 1116 (injunctive

relief) and 1121 (trademarks). VCC’s claims arise under the laws of the United States, including

15 U.S.C. § 1125. Subject matter jurisdiction exists over VCC’s remaining claims under 28 U.S.C.

§ 1367(a) because the claims are so related that they form part of the same case or controversy.

        5.      This Court has personal jurisdiction over NVIDIA. NVIDIA markets its goods and

services in Texas in person, through direct mail and advertisements, and over the Internet through

interactive websites. NVIDIA committed tortious acts described herein in Texas and in this judicial

district. NVIDIA knew its tortious acts would cause injury to Plaintiff in this District. NVIDIA

has purposefully availed itself of the benefits and protections of Texas law by purposefully

directing, doing, and transacting business in this District and in the State of Texas. NVIDIA

employs individuals in Texas. NVIDIA otherwise established contacts with this District sufficient

to make the exercise of personal jurisdiction proper.

        6.      Venue is proper pursuant to 28 U.S.C. §1391(b), because a substantial part of the

events or omissions giving rise to this action occurred in this District, a substantial part of property

that is the subject of this action is situated in this District, NVIDIA’s trademark infringement

caused injury in this District; and 28 U.S.C. § 1391(c) because NIVDIA is subject to personal

jurisdiction in this District.

        7.      VCC is an independent computer services company.

        8.      VCC serves clients throughout the United States and internationally.




COMPLAINT                                          2
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 3 of 10




        9.      VCC provides private cloud computing, data center design, and IT managed

services.

        10.     Businesses, including those who use VCC’s goods and services, recognize the

Marks as indicators of source and associate the Marks with VCC.

        11.     VCC relies on the Marks to develop and promote business.

        12.     The goodwill engendered by VCC through the Marks has allowed VCC to expand

its business opportunities.

        13.     VCC’s primary website is www.vcompute.com.

                 VCC IS THE SENIOR USER OF THE vCOMPUTE MARK

        14.     VCC first began using the vCompute Mark in interstate commerce as a source

identifier at least as early as 2003.

        15.     VCC has continuously used the vCompute Mark in connection with its computer

services related business since at least 2003.

        16.     VCC’s actual use of its vCompute Mark predates the date of NVIDIA’s first use or

any date of first use that NVIDIA may properly allege.

        17.     On January 24, 2011, VCC filed to register the vCompute Mark with the United

States Patent and Trademark Office.

        18.     On June 21, 2011, the United States Patent and Trademark office published the

vCompute Mark for opposition.

        19.     On September 6, 2011 the United States Patent and Trademark Office Registered

the vCompute Mark and listed the Registrant as VCC, granting VCC nationwide protectable rights

in the mark. The vCompute Mark is registered under U.S. Reg. No. 4022166 and is still currently

active. The vCompute Mark has attained incontestability status.




COMPLAINT                                        3
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 4 of 10




       20.     VCC has invested substantial resources towards the protection of the vCompute

mark, and securing and protecting the consumer goodwill associated with it.

       21.     A Google search for the term “vcompute” dated June 6, 2020 shows that the first

link to appear on the page is for Defendant’s website and read “vCompute Server NVIDIA.” The

second link on this page is for VCC’s website and read “VCompute: Houston Data Centers.”

       22.     On June 22, 2020, VCC’s attorney Ms. Annette Heller sent a letter to Defendant

notifying them of their infringement of the vCompute Mark.

       23.     The potential for confusion between VCC’s use of the vCompute Mark and

Defendant’s use of the Mark was great because (1) the mark NIVDIA used was identical in terms

of appearance, sound, and commercial impression (both marks use the small “v” prefix to

compute) to the true vCompute Mark; (2) the services NVIDIA was advertising with the mark

were the same or similar to those offered by VCC; and (3) NVIDIA’s services were advertised in

the same channels of trade and would be of interest to the same customers as VCC’s services.

       24.     Defendant, recognizing VCC’s superior rights in the vCompute Mark, agreed to

change the name of its product. On July 17, 2020, Defendant notified Ms. Heller the new name

NVIDIA would use was “virtual compute server.” Bafflingly, the mark Defendant proposed to use

was still confusingly similar to VCC’s corporate name.

       25.     VCC has common-law trademark rights in its Virtual Compute name and, given

the already existing trademark infringement, selecting a mark that matches VCC’s corporate name

increases the likelihood of confusion.

       26.     A Google search conducted July 23, 2020 for the term “vcompute” shows that

NVIDIA did in fact change the name of its service from “vCompute Server NVIDIA” to “Virtual




COMPLAINT                                      4
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 5 of 10




Compute Server (vComputeServer) NVIDIA.” This name continues to cause confusion based on

the use of a very similar variation of the vCompute Mark along with VCC’s corporate name.

       27.     A Google search of the term “vcompute” conducted August 11, 2020 shows that

NVIDIA has changed the name again, this time to read “Virtual Compute Server (vCS) NVIDIA.”

This name continues to cause confusion based on the use of VCC’s corporate name.

       28.     Defendant’s infringing activities are likely to cause both forward and reverse

confusion. Consumers are likely to be confused by Defendant’s infringing activities.

       29.     The Marks are valid and protectable.

       30.     Defendant’s infringement is damaging VCC. For example, VCC has seen a drastic

drop in revenue since Defendant began infringing.

       31.     The internet is the main channel through which both VCC and Defendant advertise.

With the much larger NVIDIA entering the same market for the same service using VCC’s

trademarks, VCC has seen demand for its products sharply fall.

       32.     VCC formerly relied on Google searches for new clients.

       33.     Now, Defendant’s infringement has frozen VCC out. In addition, Defendant and

VCC are now direct competitors.

                                           COUNT I
                     Federal Trademark Infringement Under 15 U.S.C. § 1114

       34.     VCC realleges and incorporates each and every allegation set forth above as if fully

set forth and restated herein.

       35.     VCC is the owner of the federally registered vCompute Mark.

       36.     Defendant’s unauthorized use of the vCompute Mark in the United States is causing

and is likely to continue to cause confusion, reverse confusion, and/or mistake among purchasers




COMPLAINT                                       5
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 6 of 10




and customers as to the source, origin, or sponsorship of Defendant’s products, or to deceive

customers regarding the same.

       37.     The trade and consuming public are likely to believe that Defendant’s products

originate from VCC or its affiliates and/or that there is some affiliation, connection, or association

between Defendant, on the one hand, and VCC, on the other, which is not the case.

       38.     Defendant has infringed, and is infringing, VCC’s federally registered vCompute

Mark in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

       39.     As a direct and proximate result of Defendant’s unlawful conduct, VCC has

suffered, and will continue to suffer irreparable damages and inherently unquantifiable injury and

harm to its business, reputation, and customer goodwill. Harm to VCC will continue unless and

until Defendant’s infringing conduct is enjoined by this Court.

       40.     VCC has no adequate remedy at law. If Defendant’s activities are not enjoined,

VCC will suffer irreparable harm and injury to its vCompute Mark.

       41.     Defendant’s conduct is causing, and is likely to continue to cause, injury to the

public and to VCC, and VCC is entitled to injunctive relief and to recover VCC’s actual damages

and/or an award of profits, costs, and reasonable attorneys’ fees under 15 U.S.C. §§ 1116 and

1117. Any such damages and/or profits awarded should be trebled pursuant to 15 U.S.C. § 1117(a).

                                           COUNT II
                                 Common Law Trademark Infringement

       42.     VCC realleges and incorporates each and every allegation set forth above as if fully

set forth and restated herein.

       43.     VCC has used the Marks in connection with, without limitation, private cloud

computing, data center design and hosting, and IT managed service since at least 2003 throughout

the United States.



COMPLAINT                                         6
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 7 of 10




        44.     The Marks are distinctive of the goods and services of VCC.

        45.     VCC is the rightful owner of common law rights in the Marks. The Marks are valid,

protectable marks.

        46.     Defendant, without the consent of VCC, has used, and, on information and belief,

will continue to use, VCC’s Marks in commerce.

        47.     Defendant’s use of VCC’s Marks throughout the states where VCC uses the Marks

has caused and is likely to cause confusion and reverse confusion amongst consumers as to the

source of VCC’s goods and services, and constitutes common law trademark infringement under

the laws of the State of Texas.

        48.     Defendant’s acts of trademark infringement have caused and will continue to cause

damage and irreparable harm to VCC, and are likely to continue unabated, thereby causing further

damage and irreparable harm to VCC, unless enjoined and restrained by the Court.

        49.     VCC has no adequate remedy at law. If Defendant’s activities are not enjoined,

VCC will suffer irreparable harm and injury to its Marks.

        50.     Defendant’s trademark infringement is and was knowing and willful.

        51.     As a result of Defendant’s activities, VCC has been damaged in an amount to be

ascertained at trial.

                                             COUNT III
                        Federal Unfair Competition, False Representation, and
                        False Designation of Origin under 15 U.S.C. § 1125(a)

        52.     VCC realleges and incorporates each and every allegation set forth above as if fully

set forth and restated herein.

        53.     VCC has used the Marks in interstate commerce since at least as early as 2003.




COMPLAINT                                        7
      Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 8 of 10




       54.     Defendant’s use of the Marks constitutes false designation of origin and unfair

competition under 15 U.S.C. § 1125(a).

       55.     Defendant’s conduct is likely to cause confusion, or to cause mistake, or to deceive

as to the affiliation, connection, or association of Defendant with VCC, or as to the origin,

sponsorship, or approval of Defendant’s goods, services, or commercial activities by VCC.

       56.     Pursuant to 15 U.S.C. § 1116(a), VCC is entitled to permanent injunctive relief to

prevent Defendant’s continued use of VCC’s trademarks.

       57.     Pursuant to 15 U.S.C. § 1117(a), VCC is entitled to damages for Defendant’s use

of VCC’s trademarks, in an amount to be ascertained at trial; an accounting of profits made by

Defendant; and a recovery of VCC’s costs of this action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff VCC demands judgment against Defendant NVIDIA as follows:

       A.      That Defendant, its subsidiaries, affiliates, franchisees, licensees, officers, agents,

sales, representatives, servants, employees, associates, successors and assigns, and all entities and

persons acting under its control, by, through, under, or in active concert or in participation with

Defendant, pursuant to 15 U.S.C. § 1116, be permanently enjoined from:

               1.      Using the Marks or any other mark or trade name that is likely to cause

               confusion, mistake or deception with Virtual Compute Corporation d/b/a vCompute

               and/or the Marks;

               2.      Using any mark or trade name or doing any act or thing likely to confuse

               the public that Defendant’s goods or services are in any way connected with VCC,

               including, but not limited to, using on the worldwide web the Marks, or any mark

               or trade name confusingly similar thereto, or printing, publishing, promoting,



COMPLAINT                                        8
    Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 9 of 10




             lending, or distributing any advertisement, whether written, audio or video, which

             uses the Infringing Marks, vCompute, Virtual Compute or any mark or trade name

             confusingly similar thereto.

     B.      That Defendant deliver up for destruction all goods, advertising, literature, and

  other forms of promotional material bearing or showing the infringing Marks or a confusingly

  similar mark or trade name pursuant to 15 U.S.C. §1118;

     C.      That Defendant must pay VCC such damages as VCC has sustained as a result of

  Defendant’s infringement of the Marks;

     D.      That Defendant must change its trade name to a name that does not incorporate

  “vCompute,” “Virtual Compute,” or any other confusingly similar name;

     E.      That Defendant must account for all gains, profits, and advantages derived from its

  acts of infringement pursuant to 15 U.S.C. § 1117 or, at VCC’s option, the damages found in

  15 U.S.C. § 1117(c).

     F.      Finding this an exceptional case under 15 U.S.C. §1117, and awarding VCC a sum

  above the amount found as actual damages not exceeding three times such amount, and its

  reasonable attorneys’ fees;

     G.      That Defendant must pay VCC its costs and disbursements in bringing this action

  and prejudgment and post-judgment interest as appropriate pursuant to 15 U.S.C. § 1117;

     H.      That Defendant must pay punitive damages due to Defendant’s willful and/or

  reckless indifference to VCC’s trademark rights;

     I.      That Defendant must ensure links and references to the infringing uses are removed

  from all search engines and other third-party websites;




COMPLAINT                                     9
    Case 4:20-cv-03216 Document 1 Filed on 09/15/20 in TXSD Page 10 of 10




      J.      That Defendant must report to this Court of its compliance of the foregoing within

   thirty (30) days of the judgment; and

      K.      For such other and further relief that the Court deems just and proper.

                                JURY TRIAL DEMANDED

      VCC hereby demands a jury trial on all issues so triable.



Date: September 15, 2020                    Respectfully submitted,



                                            Benjamin Foster PLLC

                                            /s/ Benjamin F. Foster
                                            Benjamin F. Foster
                                            Texas Bar No. 24080898
                                            808 Travis Street
                                            Suite 1420
                                            Houston TX 77002

                                            Anthony G. Simon, Pro Hac Vice Forthcoming
                                            THE SIMON LAW FIRM, P.C.
                                            800 Market Street, Suite 1700
                                            St. Louis, MO 63101
                                            F: (314) 241-2029
                                            asimon@simonlawpc.com

                                            Attorney for Plaintiff




COMPLAINT                                      10
